Citation Nr: 1126881	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active military duty from March 1968 to December 1970.  He died on February 2005 at the age of 58.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, denied the issue of entitlement to service connection for the cause of the Veteran's death.  

In June 2007, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

In December 2007, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2010).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's December 2007 request.  The opinion, dated in January 2008, has been received and associated with the Veteran's claims folder.  

In February 2008 the Board remanded the Veteran's claim for further development and consideration specifically requesting that the RO contact the Veteran's private physicians, Drs. T.G., N.G, C.H, and C.R., and obtain copies of all available clinical documentation pertaining to their treatment of the Veteran prior to his death.  In March 2008, the AMC sent the appellant a letter requesting the names and addresses of all health care providers who treated the Veteran for his carcinoma.  The appellant provided the necessary information and the AMC sent letters to the designated physicians and medical facilities requesting medical records pertaining to treatment received by the Veteran.  Medical records from the above-referenced physicians regarding treatment received by the Veteran for his carcinoma have since been received and associated with the Veteran's claims file.  As such, the Board finds that the RO completed the development requested in the February 2008 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran's original death certificate shows that he died in February 2005 and that the immediate cause of his demise was listed as metastatic neuroendocrine cancer of the uvula and nasopharynx.  

3.  At the time of the Veteran's death, service connection had not been established for any disability.  

4.  The competent medical evidence is in equipoise as to whether the Veteran's metastatic neuroendocrine cancer of the uvula and nasopharynx is related to his conceded in-service herbicide exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the cause of the Veteran's death has been associated with his active duty.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.  

Nevertheless, in the decision below, the Board is granting the appellant's claim for service connection for the cause of the Veteran's death, and therefore, the benefit sought on appeal is being granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted in the Board's proceeding to issue the following decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  A certificate of death indicates that the Veteran died in February 2005.  The immediate cause of his death was metastatic neuroendocrine cancer of the uvula and nasopharynx.  

At the time of the Veteran's death, service connection had not been established for any disability.  However, the appellant has contended that the Veteran's fatal cancer was the result of his in-service exposure to herbicides.  Specifically, during the June 2007 Travel Board hearing, the appellant testified that the Veteran's fatal cancer was caused by his exposure to Agent Orange while serving in the Republic of Vietnam (RVN).  See June 2007 Hearing Transcript, p. 2.  

The relevant medical evidence of record includes VA and private treatment records from various physicians and medical treatment facilities dated from June 2004 to February 2005.  Report of the June 2004 Radiation Oncology Consultation reflects that the Veteran presented at the Ear Nose and Throat (ENT) Clinic with complaints of a growth in the back of his throat.  Upon physical evaluation, the physician detected a "suspicious mass involving the uvula in addition to bilateral neck adenopathy."  Results from the subsequent biopsy revealed "neuroendocrine carcinoma with small cell features."  See August 2004 Radiation Oncology Re-evaluation report (which provides a review of the Veteran's medical history.)  During a December 2004 evaluation at the Mayo Clinic, the Veteran's physician, C.R., M.D., discussed the Veteran's medical history and noted that after his biopsy, the Veteran underwent an excision of his nasopharyngeal lesions and a bilateral neck dissection in July 2004, the pathology of which revealed "poorly differentiated neuroendocrine carcinoma."  See August 2004 Surgical Pathology Report and December 2004 Consultation Report issued by Dr. R.  According to an August 2004 report issued by Dr. C.F. interpreting the pathology results, "given the rarity of primary neuroendocrine carcinomas of the oral cavity, metastasis from another primary site, such as the lung, should also be considered."  

Follow up treatment records dated from September 2004 to November 2004 reflect that the Veteran underwent a CAT scan of his head, chest, abdomen and pelvis, the findings of which revealed "a small nodule within the right middle lobe of the lung and multiple areas in the liver consistent with hepatic metastasis."  He consequently received six cycles of chemotherapy.  However, in October 2004, the Veteran underwent a biopsy of the nasopharynx with the pathology returning consistent with sinonasal undifferentiated carcinoma versus large cell variant of neuroendocrine carcinoma.  A November 2004 follow up treatment visit reflects the Veteran's diagnosis of locally recurrent large cell neuroendocrine carcinoma of the uvula, soft palate, status post resection now with apparent extensive local recurrence and progression.  

The records reflect the Veteran's admission to Shands Hospital in December 2004 with complaints of generalized weakness, shortness of breath, and dehydration.  It was also noted that he had an ulcerated lesion on his left cheek that was bleeding.  The physician placed the Veteran on a new form of medication and concluded that he should discontinue undergoing chemotherapy as he was not responding to this medical treatment.  The Veteran was diagnosed with febrile neutropenia and recurrent neuroendocrine carcinoma of nasopharynx with extension into the right maxillary sinus and metastasis in the liver upon discharge.  The Veteran later visited with Dr. R. in December 2004, who reviewed the Veteran's medical history and noted his complaints of shortness of breath and general fatigue.  Upon physical examination, the physician observed "malignant looking ulcerations in [the Veteran's] oropharynx."  Dr. R. described the Veteran's cancer as "very aggressive" and noted that such cancer "seems to be progressing rapidly in spite of aggressive chemotherapy and radiation."  Dr. R. also noted that the Veteran was having problems with pancytopenia and metabolic acidoses in the absence of diarrhea, and recommended he discontinue undergoing chemotherapy due to these factors.  

The remainder of the Veteran's medical records during his ailment consist of follow up treatment records dated from January 2005 to February 2005, which reflect continuing complaints of dyspnea, shortness of breath, fatigue and the development of some lumps around the surgical incision scars on his neck.  During this time, he was placed on different types of medication in an attempt to stabilize his deteriorating condition.  The Veteran presented at the Emergency room at St. Luke's Hospital on February 22, 2005 with complaints of weakness and dehydration and signs of chronic kidney failure.  The physician noted the Veteran's medical history of metastatic nasopharyngeal carcinoma, uvular cancer, colon cancer status post hemicolectomy, anemia, hypertension, and chronic renal insufficiency.  The Veteran passed away on February [redacted], 2005.  

As previously mentioned above, the appellant maintains that the Veteran's fatal cancer is the result of his in-service exposure to Agent Orange during service.  

In this regard, the Board notes that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2010).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

According to available evidence, the Veteran's DD-214 reflects that he was awarded a number of decorations, medals, and badges, to include the Vietnam Campaign Medal with 60 Device, and the Vietnam Unit Citation Air Medal.  A January 2005 Request for Information, under PIES (Personnel Information Exchange System) code 034 indicates that the Veteran served in Vietnam from August 1968 to August 1969.  As such, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during service.  

A review of the claims file reflects that the Veteran's service treatment records are clear for any complaints of, treatment for, or diagnoses of neuroendocrine carcinoma or any type of cancerous growth.  The report of his December 1970 separation examination shows that his skin and lymphatic system were in normal condition.  Indeed, at that time, the Veteran denied having had any tumor, growth, cyst or cancer.  

The Board observes the July 2005 letter from the Veteran's private physician, N.G., M.D., which discusses the Veteran's medical history and notes that neuroendocrine carcinoma first presented on the uvula with bilateral cervical metastasis, and was later found to be present in the nasopharyx extending into the posterior portion of the nose.  Dr. G. states that neuroendocrine carcinoma is an "extremely rare tumor," that occurs "in the tissues derived from the primitive foregut, the nose, larynx, pharynx, and bronchi as well as portions of the digestive system."  Based on Dr. G.'s opinion, the Veteran's history of exposure to Agent Orange while in service may be of significance in the etiology of "this rare neoplasm" located his upper airway and uvula.  

As previously discussed above, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The Board requested that the VHA arrange for an oncologist to provide a medical advisory opinion that addresses (1)the identity and location of the primary tumor, including whether it was in the lung, bronchus, larynx, or trachea; and (2) the likelihood that the Veteran's primary cancer was the result of his conceded in-service exposure to herbicides, to include Agent Orange.  

The record reflects that the VHA sent the request out to a VAMC to obtain an opinion from a VA medical expert.  The opinion was provided by A.L., M.D., in January 2008.  In the opinion, Dr. L. explains that this tumor type most commonly arises in the lung, and there have only been a few case reports of this tumor arising in the nasopharynx, and none in the uvula.  Therefore, given the rarity of this tumor, Dr. L. finds that "it is not possible to dismiss herbicidal exposure as the etiology of [the Veteran's] cancer."  She further acknowledges the possibility that the Veteran's neuroendocrine tumor arose in the lung and metastasized to the head and neck region, and notes that either scenario would be a rare and unusual presentation of this tumor type.  According to Dr. L, "[g]iven the rarity in presentation of the Veteran's tumor and his exposure to potentially carcinogenic agents, there is a possibility that the etiology is the herbicidal exposure."  She further writes that the probability of this being the case is very difficult to determine, "as there is no precedence for this presentation."  

An April 2008 medical opinion submitted by the Veteran's physician, C.H., M.D. indicates that the Veteran's tumor was located in the upper air way and the uvula, "which is clearly part of his respiratory tract."  According to Dr. H., neuroendocrine carcinomas are rare tumors and the Veteran's exposure to Agent Orange during service may have significance in the etiology of this tumor.  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the Veteran's neuroendocrine carcinoma and his herbicide exposure.  Indeed, the January 2008 medical opinion raises the possibility that the Veteran's cancer arose in his lungs, which warrants service connection on the presumptive basis of herbicide exposure.  This possibility is further supported by treatment records associated with the Veteran's claims file after the February 2008 remand.  See e.g. August 2004 Letter from Dr. C.F. and September 2004 Radiation Follow-up treatment report reflecting findings from a CAT scan.  

Furthermore, the July 2005 and April 2008 private opinions also support the possibility of a link between the Veteran's fatal cancer and his exposure to Agent Orange in service.  While the medical opinions do not provide a definitive opinion relating the Veteran's neuroendocrine carcinoma to his herbicide exposure, the January 2008 VA examiner explains that the probability of a relationship is difficult to determine given that this particular type of tumor, as well as the presentation of this tumor are very rare, and that there is no precedence for this presentation.  Indeed, the private medical opinions, as well as the January 2008 VA medical opinion, are unable to address the probability of an existing or non-existing relationship between the Veteran's neuroendocrine carcinoma and herbicide exposure, raising the spectre that the Veteran's cancer is at least as likely as not related to Agent Orange or of lung origin.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran developed metastatic neuroendocrine cancer of the uvula and nasopharyx as a result of herbicide exposure in service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


